 

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF' MARYLAN])

SHAEEN C. JENKINS, ' *
Petitioner *
v * Civil Action No. RDB-18-1554
TIMOTHY STEWART, WARDEN, *
Respondent *
=1= =o= a=
MEMORANDUM OPINI()N

 

Pending is Shaeen Jenkins’ Petition for Writ of Habeas Corpus pursuant to 28 U.S.C.
§ 2241, challenging the Bureau ofPrisons’ (BOP’S) determination that he did not qualify for early
release under the BOP’s Residential Drug Abuse Program (RDAP) because his crime of conviction
involved the use of violence. ECF No. l. Petitioner subsequently filed a supplement to his Petition
and a Motion to Appoint Counsel. ECF Nos. 4, 5. Counsel for Respondent has filed a Motion to
Dismiss, or in the Altemative, For Summary Judgment. ECF No. 9. Respondent’s Motion shall
be reviewed as one for summary judgment Although advised of his right to do so, ECF No. 10,
Petitioner did not respond to Respondent’s dispositive Motiori and the time for doing so has
expired

After review of these filings, the Court finds no need for an evidentiary hearing See Rules
l(b), S(a), Rules Governing Section 2254 Cases in the United States District Coun‘s and Local
Rule 105.6. F or the reasons that follow, Petitioner’s Motion to Appoint Counsel shall be DENIED,
Respondent’s Motion for Sumrnary Judgment shall be GRANTED, and the Petitiorl shall be
DENIED AND DISMISSED.

BACKGROUND

In 2015, Petitioner was convicted in the U.S. District Court for the District of Vermont on

the charge of possession of cocaine base with the intent to distribute in violation of 21 U.S.C.
§ 84l(a)(l),' and he was sentenced to 64 months imprisonment ECF No. 1 at 1; ECF No. 9-1 at
2-3. Petitioner is presently an inmate at the Federai Correctional lnstitution in Cumberland,
Maryland, and has a projected release date of June 7, 2019. ECF No. 1 at 1; ECF No. 9-1 at 3.

In this action, Petitioner challenges the BOP’s determination that he is ineligible for early
release under 18 U.S.C. § 3621(e) because his conviction involved the use of violence. ECF No. l
at 6-8. Petitioner disputed the BOP’s determination via an informal resolution request, a formal
request for administrative remedy, a regional administrative remedy appeal, and a central office
administrative remedy appeal. ECF No. 1-2 at 3-4, 6, 8. His argument was rejected at each step.
Id. at 3, 5, 7, 9.

Between his § 2241 Petition and Supplement, Petitioner presents six grounds for relief,
which can be grouped into the following claims; (l) his constitutional rights are being violated
because he is presently “illegally incarcerated” (ECF No. 1 at 8); (2) the BOP’s determination that
he committed a violent act in connection With the offense of conviction is incorrect, inconsistent
with the record, and not in compliance with federal regulations (ECF No. 1 at 6-8); and (3)
challenges to the content of his presentence report, his underlying arrest, and counsel’s
effectiveness (ECF No. 1 at 7; ECF No. 4 at 1-2). In his request for relief, Petitioner states that he
wants the Court to “credit early release of one year for the completion of the R-dap program Pre»

sentencing report to be corrected to reflect that ‘no violence’ occu_r.”1 ECF No. 1 at 8.

 

l As explained in the Analysis section, inji-a, neither of these requested forms of relief is appropriate for this Court to
grant Theret`ore, the Court will treat the Petition as altemativeiy requesting that the Court declare that the BOP was
incorrectly found ineligible for early release, and that the Court order the BOP to reconsider Petitioner for early release

2

 

 

STANDARD OF REVIEW

Respondent’s dispositive Motion is styled as a Motion to dismiss under Federal Rule of
Civil Procedure l2(b)(6) or, in the alternative, for summary judgment under Rule 56. A motion
styled in this manner implicates the court's discretion under Rule 12(d) of the Federal Rules of
Civil Procedure. See Kensing£on Vol. Fr`re Dep't, Inc. v. Momgomerjv Cnry., 788 F. Supp. 2d 431,
436-37 (D. Md. 2011). Ordinarily, a court “is not to consider matters outside the pleadings or
resolve factual disputes When ruling on a motion to dismiss.” Bosiger v. U.S. Airways_. 510 F.3d
442, 450 (4th Cir. 2007). However, under Rule l2(b)(6), a court, in its discretion, may consider
matters outside of the pleadings, pursuant to Rule l2(d). If the court does so, “the motion must be
treated as one for summary judgment under Rule 56,” and “[a]ll parties must be given a reasonable
opportunity to present all the material that is pertinent to the motion.” Fed. R. Civ. P. 12(d). When
the movant expressly captions its motion “in the alternative” as one for summary judgment and
submits matters outside the pleadings for the court's consideration, the parties are deemed to be on
notice that conversion under Rule 12(d) may occur; the court “does not have an obligation to notify
parties of the obvious.” Laughlin v. Metro. Wash. Airports Auth., 149 F.3d 253, 261 (4th Cir.
1998). Because both parties have filed and relied on declarations and exhibits, the Motion shall
be treated as one for summary judgment

Summary judgment is appropriate only “if the pleadings, depositions, answers to
interrogatories, and admissions on file, together with the affidavits, if any, show that there is no
genuine issue as to any material fact and that the_moving party is entitled to a judgment as a matter
of law.” Fed. R. Civ. P. 56(0). Rule 56(0) mandates entry of summary judgment “against a party _
who fails to make a showing sufficient to establish the existence of an element essential to that

party‘s case.” Celotex Corp. v. Catrert, 47? U.S. 317, 322 (1986). In deciding whether there is a

 

 

genuine issue of material fact, the evidence of the non-moving party is to be believed and all
justifiable inferences must be drawn in favor of the non-moving party. See Anderson v. Liberty
Lobby, Inc., 477 U.S. 242, 255 (1986). “Only disputes over facts that might affect the outcome of
' the suit under the governing law will properly preclude the entry of summary judgment Factual
disputes that are irrelevant or unnecessary Will not be counted.” Id, at 248.

The moving party has the burden of proving that summary judgment is appropriate Once
the moving party makes this showing, however, the opposing party may not rest upon mere
allegations or denials, but rather must, by affidavits or other means permitted by the Rule, set forth
specific facts showing that there is a genuine issue for trial. See Fed. R. Civ. P. 56(e). Further,
complaints filed by a pro se litigant are liberally construed to allow the development of a
potentially meritorious case. See Cruz v. Bero, 405 U.S. 319 (1972).

ANALYSIS
A. RDAP Background

Petitioner brings this action pursuant to 28 U.S.C. § 2241, the federal habeas statute which
allows a prisoner to file suit against the BOP for “a violation of the Constitution or laws or treaties
of the United States.” 28 U.S.C. § 2241(c)(3); Rose v. Hodges, 423 U.S. 19, 21 (1975). The
pertinent federal statute in Petitioner’s case, 18 U.S.C. § 3621(b), authorizes the BOP to implement
l drug abuse treatment programs such as the Residential Drug Abuse Treatment Program (“RDAP”)
and permits possible early release upon successful RDAP completion 18 U.S.C. § 3621(e)(2)(B)
(participant’s prison term “may be reduced by the Bureau of Prisons, but such reduction may not
be more than one year from the term the prisoner must otherwise serve” (emphasis added)).

lrnportantly, the statute does not guarantee eligible inmates early release. See Lopez v.

Davt`s, 531 U.S. 23 0, 241 (2001) (BOP has “the authority but not the duty to reduce [a prisoner's]

 

term of imprisonment”); Pelissero v. Thompson, 170 F.3d 442, 444 (4th Cir. 1999); Zacher v.
Tippy, 202 F.3d 1039, 1041 (Sth Cir. 2000). The BOP has promulgated criteria for determining
early release eligibility, see 28 C.F.R. § 550.55, and issued Program Statement 5162.05
(Categorization of Offenses) to implement the statute. These criteria have been upheld as a valid
exercise of agency discretion under 18 U.S.C. §3621(e)(2)(B). See Lopez, 531 U.S. at 240
(recognizing the BOP may delineate an inmate whose current offense is a felony involving a
firearm ineligible for early release); Cunningham v. Scibana_. 259 F.3d 303, 306 (4th Cir. 2011);
Mi`notti v. Whitehead, 584 F.Supp.2d 750 (D. Md. 2008).

The BOP regulations preclude early release for inmates convicted of a felony offense that
“has as an element the actual, attempted, or threatened use of physical force against the person or
property of another.” 28 C.F.R. § 550.55(b)(5). BOP Program Statement 5162.05 identifies
specific offenses which render an inmate ineligible for early release, including those drug offenses
that include a Special Offense Characteristic adjustment for use of force in connection with the
offense. See BOP Program Statement 5162.05(4)(b).

B. Petitioner’s Arguments

(1) “lllegally incarcerated”

Regarding Petitioner’s assertion that he is presently illegally incarcerated because he is
entitled to early release (ECF No. 1 at 8), this argument is plainly without merit As explained
above, even for inmates who are eligible for it and complete all steps of RDAP, early release is a
mere possibility, not a guaranteed result Petitioner has no entitlement under the Fourteenth
Amendment to early release, nor does requiring Petitioner to fully serve his lawfully imposed
sentence amount to cruel and unusual punishment See Greenholtz v. Inmates of Nebraska Penal

and Correcn'onal Complex, 442 U.S. 1, 7 (1979) (“There is no constitutional or inherent right of a

 

 

convicted person to be conditionally released before the expiration of a valid sentence.”); O’Bar v.
Pinion, 953 F.2d 74, 84 (4th Cir. 1991) (a statute that creates only a hope about a future
discretionary decision by prison administrators is too speculative to create a liberty interest);
Graves v. Hollingsworth, RWT-06-2036, 2007 WL 2816182 at *4 (D. Md. Fed. 21, '2007).

(2) Incorrect conclusion about use of force

Next, the Court turns to Petitioner’s contention that the BOP incorrectly determined that
his offense of conviction involved the use of violence, thereby making him ineligible for early
release As noted above, the decision to grant early release under the RDAP program is a matter
within the BOP’s discretion pursuant to 18 U.S.C. §3621 and is not subject to judicial review. The
promulgation of the policy statement implementing the early release incentive is an “internal
agency guideline that has not been subjected to the rigors of notice and comment rulemaking.”
Cunnr`ngham v. Scibana, 259 F. 3d 303, 306 (4th Cir. 2001). While policy statements are not given
the force of law, they are entitled to deference See Chrisrensen v. Harris Coumy, 529 U.S. 576,
587 (2000). An agency’s interpretation of a statute, such as the BOP’s program statement at issue
here, is afforded deference when it has the “power to _persuade” as defined by the Supreme Court
in Skidmore v, Swij? & Co., 323 U.S. 134, 140 (1944).

We consider that the rulings, interpretations and opinions of the Administrator

under this Act, while not controlling upon the courts by reason of their authority,

do constitute a body of experience and informed judgment to which courts and

litigants may properly resort for guidance The weight of such a judgment in a

particular case Will depend upon the thoroughness evident in its consideration, the

validity of its reasoning, its consistency with earlier and later pronouncements, and

all those factors which give it power to persuade, if lacking power to control.
Id.

Petitioner contends thatthe BOP denied him due process by failing to adequately

investigate his claims, and that its determination that Petitioner’s offense involved violence was

 

arbitrary and capricious ECF No. 1 at 6-7. He does not dispute the validity of the BOP policy

statement but instead appears to disagree with the application of the policy to the facts of his
particular case However, the BOP’s determination is supported by the trial court’s record finding
that the special offense characteristic (SOC) of use of violence applied to his offense See ECF
No. 1~1 at 2 (transcript from sentencing hearing in which judge stated “[t]here’s no doubt in my
mind that the officer was hit and that you hit him. . . . And, although there’s no doubt that it
occurred, there’s no doubt that under the guidelines that the two points are added on . . . .”); See
also ECF No. 1-2 at 1 (letter from trial judge to Petitioner stating “You qualified for the two-point
enhancement because you struck the agent.”).2 Contrary to Petitioner’s belief, the BOP’s
' assessment of the facts of Petitioner’s case was consistent with regulations and the BOP Program
Statement 5162.05.

(3) Challenges to arrest, underlying proceedings

Finally, Petitioner contends that his underlying arrest violated his constitutional ri ghts, was
the product of racial profiling, and was not accurately reported by the arresting officers; that his
counsel was ineffective for failing to adequately investigate Petitioner’s arrest or challenge the
arresting officers’ account of it; and that his PSR is inconsistent with what occurred at sentencing
ECF No. l at 7_. ECF No. 4 at 1-2. These are challenges to the validity of the underlying conviction
and sentence (rather than challenges to how his sentence is being carried out), and therefore may
only be raised in a habeas corpus motion under 28 U.S.C. § 2255. See fn re Vial, 115 F.3d 1194

& n.5 (4th Cir. 1997). Unlike a §2241 petition which must be filed in the jurisdiction of

1

 

2 Petitioner’s dispute with the BOP’s conclusion that his offense involved use of force appears to stem from a
misunderstanding about what transpired at his sentencing hearing. The sentencing court applied the SOC of use of
violence, but counterbalanced the two-level enhancement warranted by such force through a downward variance ECF
No. l-l at 2-3. In order for the district court to “vary downward from the imposition of two points for the violence
involved,"’ i'd. at 2, it necessarily had to find that the SOC for the use of violence was applicable in the first instance

7

 

confinement a § 2255 motion must be filed in the jurisdiction that issued the judgment See

§§ 2241(a), 2255(a). Thus, Petitioner’s challenges to his arrest or the proceedings in the District
of Vermont are not properly before this Court If he'wishes to make such challenges, he must file
a Motion under 28 U.S.C. § 2255 in that District.
CONCLUSION
The Court concludes that Petitioner has failed to demonstrate that his continued
incarceration and ineligibility for early release is unlawful and meriting habeas corpus relief.
Accordingly, Petitioner’s Motion for Counsel shall be denied and Respondent’s Motion for

Summary .ludgment shall be granted.

9017 .`¢ _29 i'? Mo®~ jj

Date RlCHARD D. BENNETT
UNITED STATES DISTR_ICT JUDGE

